*138By the Court,
Talbot, J.:
The respondents petition for a rehearing in this action, or a modification of the order entered therein, on the following grounds: "That no appeal was ever taken from the judgment herein; that the only appeal which was taken was from the order denying plaintiff’s motion for a new trial, and the jurisdiction of this court is limited to affirming or reversing that order; and that the order entered directing judgment for plaintiff is not warranted, even had an appeal been taken from the judgment.” It is contended that the record on appeal does not contain the judgment roll, and consequently that there can be no appeal from the judgment. The notice states that the appeal is from the judgment, as well as the order denying the motion for a new trial. The undertaking on appeal is conditioned for the payment of costs on appeal from the judgment. The transcript is entitled "Statement on Motion for New Trial and Appeal.” Copies of all the papers required under Comp. Laws, 3300, to be embodied in the judgment roll, with the exception of the summons, are contained in the transcript. There was no motion made to dismiss the appeal from the judgment because of any alleged defect therein, nor was the sufficiency or regularity of the appeal questioned upon the presentation of the cause. The ease was briefed, argued, and presented as though the appeal was entirely regular. Its sufficiency, therefore, cannot now be questioned upon petition for rehearing.
It is argued that this court, in any event, ought not to have directed that judgment be entered in favor of the appellant, upon reversal of the judgment, but that all that was proper to be done, under such circumstances, was the granting of a new trial, the rule being, "that where there is an issue upon material facts, which may possibly be decided in more than one way on another trial, there should be a new trial ordered on a reversal of the judgment.” Upon the trial of this cause the respondents offered no evidence; they submitted the case upon the testimony offered by the plaintiff. The court ordered judgment in favor of defendants. Findings prepared by defendants’ counsel, which negatived the allega*139tions of plaintiff’s complaint that there was a sale of the land described therein, were approved by the court. Counsel for the plaintiff moved to strike out the findings so allowed, and made request for certain other findings. Upon the hearing of this motion and request, the court made, among others, the additional finding relative to the sale of the sand to the.plaintiff and the right or license to remove the same, in pursuance of which finding judgment was ordered by this court to be entered in favor of appellant. Counsel for respondents, though participating in this hearing, may not have been called upon to except to this finding, if objection were had thereto; but, in any event, no objection was made or exception taken. In plaintiff’s assignments of error in his statement on motion for a new trial and appeal the point is twice made that it was error in the court not to give plaintiff judgment in accordance with this finding. Counsel for appellant in their opening brief take the position that they were entitled to judgment at least to the extent of the sand and the exclusive license to remove the same, as found by the trial court. They close their brief with the following paragraph:
"Wherefore plaintiff and appellant prays that, inasmuch as all the evidence is before the court, the judgment be modified by directing the defendants to execute a deed of said property to plaintiff; and should the court find that plaintiff is not entitled to the relief prayed for in the complaint, but is entitled to the lesser relief of a deed to the sand and exclusive right to remove the same, that the judgment be modified accordingly. * * *”
It will be seen, therefore, that whether judgment by this court should be ordered entered in favor of the plaintiff upon the findings as they stood, was squarely before the court. There was no intimation in respondents’ brief that, in the event this court should conclude that the finding as to the sale of the sand was supported by the evidence and that the trial court should have, given judgment to that extent in favor of the plaintiff, this court ought not to make an order directing such a judgment to be entered, instead of remand*140ing the ease for a new trial. There was no suggestion that, in the event this court agreed with the contention of appellant that judgment should have been entered in favor of the plaintiff upon the findings, that a new trial should be ordered, so that the defendants might have an opportunity to offer evidence upon the issues or that they had any evidence that might be so offered.
Counsel for respondents in the presentation of this case upon the hearing on appeal took the sole position that, under the pleadings, findings, and evidence, the appellant was entitled to no relief whatever. Although counsel for appellant was asking that judgment be ordered entered in favor of plaintiff in accordance with the finding relative to the sale of the sand, this finding is nowhere directly attacked in respondents’ brief; in fact, it is not denied that the evidence was sufficient to establish a sale of sand and a license to remove the same, although it was and is claimed that the proofs as to the limits within which the sand might be taken were' too indefinite. Under this state of facts, we think the contention, now made for the first time, that the course pursued by this court was not a proper one, also comes too late. It is the rule that no new ground or position not taken in the argument submitting the case, or question waived by silence, can be considered on petition for rehearing. (Powell v. N. C. O. Ry. Co., 28 Nev. 305, 82 Pac. 97; Beck v. Thompson, 22 Nev. 421, 41 Pac. 1.)
It was contended by counsel for respondents upon the presentation of this case, and is again urged in the petition for rehearing, that there was no satisfactory proof of the boundaries of the land referred to in the complaint, and within which the sand has been held to have been sold to the plaintiff. This point was considered, although not referred to in the original opinion. There was testimony to the effect that two of the sides, the south and the east, were laid out in the presence of B. G. Clow and the plaintiff and at Clow’s direction. Counsel in their petition now only contend " that the record on appeal, fairly considered, fails to show that the western boundary of the land claimed by appellant was ever indicated or marked .by B. Gr. Clow.” As the land in ques*141tion is triangular in shape, the establishment of two of the sides would necessarily establish the third.
The petition for rehearing is denied.
Norcross, J: I concur.
Fitzgerald,-G.'J: I dissent.
On Motion to Modify.
By the Court, Talbot, J.:
A statement of the facts and the law controlling the rights of the parties in this action is contained in the opinion of this court rendered on the merits, 28 Nev. 505, 83 Pac. 327. Subsequently respondents filed a petition for rehearing which was denied, because they were not entitled to a rehearing on matters waived or grounds not advanced by them on the first argument on appeal. After the denial of the petition for rehearing they filed a motion to set aside our decision and order directing the entry of judgment by the lower court, and they seek to sustain the motion on grounds not advanced by them on the original hearing, and they submit affidavits which do not state facts which would warrant a judgment different than we have ordered, but which pertain to matters not advanced or suggested in the first argument before us on the merits. Appellant moves to dismiss and to strike from the files this motion of respondents, for the reason that there is no statute, rule, or practice authorizing • such motion, and on other grounds. To allow respondents’ motion to stand and be considered would be doing indirectly and later by this motion what we had previously refused to do on the petition for rehearing, and would not only set a precedent which would render judgments uncertain and unstable after the rendition on appeal and consideration on rehearing in this court, but would unduly prolong, litigation and sweep aside the benefits and results following from the rule announced in numerous decisions in this and other courts, holding that points or contentions not raised, or passed over in silence on the original hearing, eannot be maintained or .considered on petition of rehearing. This rule is equivalent to holding that matters so waived cannot be entertained *142later, and good reasons exist for its enforcement. It is urged that the court will correct or modify at any time a judgment which is wrong. Where there is a clerical mistake or some error apparent on the record, it is not unusual to correct the judgment on motion. This is not, a case of that kind, and we are not aware of any decision or rule of practice in any court which would warrant the modification of the judgment after the petition for rehearing has been determined, on motion claiming error in a controlling matter of law advanced by appellant and waived by the silence of respondents on the original hearing, as was done in this case. We think such practice is unwarranted, for it would render judgments on appeal unstable and tend to unduly prolong litigation.
Many of the cases holding that grounds and matters not advanced on the original hearing in this court will not be considered on petition for rehearing are cited in Powell v. N. C. O. Ry., 28 Nev. 342, 343, 82 Pac. 97. The motion of respondents to amend the judgment is equivalent to a petition for a rehearing. (Gray v. Gray, 11 Cal. 341.) A second application for the rehearing of a cause by the same party, after his petition for rehearing has been denied, will not be entertained. (3 Cyc. 218; Garrick v. Chamberlin, 100 Ill. 476; Smith v. Dennison, 101 Ill. 657; Bank v. Grunthal, 39 Fla. 388, 22 South. 685; Williams v. Conger, 131 U. S. 390, 9 Sup. Ct. 793, 33 L. Ed. 201; Westerfield v. Levis, 43 La. Ann. 77, 9 South. 52; Coates v. Cunningham, 100 Ill. 463; Trench v. Strong, 4 Nev. 87; 3 Cent. Dig. 3214.)
The motion of respondents to set aside or modify the decision and order of this court is dismissed.
Norcross, J.: I concur.